DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on filed on Nov. 15, 2021.
Claim 1 has been canceled.
Newly claims 2-21 have been added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2014/0269657).
Regarding claim 2, Kim discloses a method, comprising: receiving an indication of an association between a user device and a premises device, wherein the indication comprises a user device identifier associated with the user device and a premises device identifier associated with the premises device (see abstract, fig.2, elements 100-104, 220-225, fig.3, fig.7, element 242/241, paragraphs [0046-0047], [0060-0062], [0079] and its description); associating, based on the premises device identifier, a media device identifier of a media device with the user device identifier device (see abstract, fig.2, elements 100-104, 220-225, fig.3, fig.7, element 243/241 paragraphs [0046], [0060-0063], [0079] and its description); determining a confidence level that a 
Regarding claim 3, Kim further discloses the determining the confidence level comprises determining a proximity between the user device and the media device (see abstract, fig.2, elements 100-104, 220-225, fig.7, paragraphs [0046], [0079-80] and its description). 
Regarding claim 4, Kim further discloses the proximity is determined based on a signal range of the premises device, wherein the signal range of the premises device is associated with at least one of a low energy beacon or a wireless access point (see abstract, fig.2, elements 100-104, 220-225, fig.7, paragraphs [0006-0007], [0046-0047], [0079-80] and its description).
Regarding claim 5, Kim further discloses the determining an identity confidence level, wherein determining the identity confidence level comprises determining at least one of: one or more stored associations between the user device identifier and the premises device identifier or authentication credentials associated with the user device (see abstract, fig.2, elements 100-104, 220-225, paragraphs [0046-0049], fig.3, fig.7, element 242/241, paragraphs [0060-0062], [0079-80] and its description). 
Regarding claim 6, Kim further discloses the determining, based on the demographic information, at least one of: targeted content, one or more business rules, or a targeted campaign (see fig.12, paragraphs [0099-0100] and its description).
Regarding claim 7, Kim further discloses the targeted campaign comprises at least one of: content, actions on interactive applications, ticketing for events, point of sale integration and ordering, loyalty/shopping rewards programs, or advertisement content (see fig.12, paragraphs [0099-0103] and its description).
Regarding claim 8, Kim further discloses the inserting, based on the demographic information, a targeted campaign into content output by the media device (see fig.12, paragraphs [0099-0103] and its description).
Regarding claim 9, Kim discloses a method, comprising: receiving, an indication of an association between a user device and a premises device, wherein the indication comprises a user device identifier associated with the user device and a premises device identifier associated with the premises device (see abstract, see abstract, fig.2, elements 100-104, 220-225, fig.3, fig.7, element 242/241, paragraphs [0046-0047], [0060-0062], [0079] and its description); determining, based on the premises device identifier, an event schedule associated with a targeted campaign (see abstract, fig.1, element 130, [0040], fig.2, elements 100-104, 220-225, fig.6, element 243/241 paragraphs [0046], [0076-0077] and its description); determining, based on the event schedule, an application and demographic information (see abstract, fig.1, element 130, [0040], fig.2, elements 100-104, 220-225, fig.6, element 243/241 paragraphs [0046], [0076-0078] and its description); and sending, via the application and based on the demographic information, the targeted campaign to the user device (see abstract, fig.1, 
Regarding claim 10, Kim further discloses the determining, based on the user device identifier, an application resident on the user device; and causing the user device to activate the application (see abstract, fig.2, elements 100-104, 220-225, paragraphs [0046-0049], fig.3, fig.7, element 242/241, paragraphs [0060-0062], [0079-80] and its description).
Regarding claim 11, Kim further discloses the determining a proximity between the user device and premises device; determining, based on the proximity between the user device and the premises device, a proximity between the user device and a media device; and sending, based on the event schedule, the targeted campaign to the media device (see abstract, fig.2, elements 100-104, 220-225, fig.7, paragraphs [0046], [0079-80] and its description). 
Regarding claim 12, Kim further discloses the determining, based on one or more previous associations between the user device and the premises device, a confidence level that a user associated with the user device is proximate the media device (see abstract, fig.2, elements 100-104, 220-225, fig.3, fig.7, element 242/241, paragraphs [0046-0047], [0060-0064], [0079] and its description).
Regarding claim 13, Kim further discloses the determining the confidence level satisfies a threshold; and based on the confidence level satisfying the threshold, activating the application (see abstract, fig.2, elements 100-104, 220-225, paragraphs [0046-0047], fig.3, fig.7, element 242/241, paragraphs [0060-0062], [0079-80] and its description).
Regarding claim 14, Kim further discloses based on a received signal strength, a proximity confidence level associated with a proximity between the user device and a media device (see abstract, fig.2, elements 100-104, 220-225, fig.3, fig.7, element 242/241, paragraphs [0046-0047], [0060-0064], [0079] and its description).
Regarding claim 15, Kim further discloses the determining, based on the demographic information a set of business rules (see fig.12, paragraphs [0099-0100] and its description).
Regarding claim 16, Kim discloses a method, comprising: receiving an indication of an association between a user device and a premises device, wherein the indication comprises a user device identifier associated with the user device and a premises device identifier associated with the premises device (see abstract, fig.2, elements 100-104, 220-225, fig.3, fig.7, element 242/241, paragraphs [0046-0047], [0060-0062], [0079] and its description); determining a proximity confidence level associated with a proximity between the user device and the premises device (see abstract, fig.2, elements 100-104, 220-225, fig.3, fig.7, element 242/241, paragraphs [0046-0047], [0060-0064], [0079] and its description); determining, based on the proximity confidence level satisfying a threshold, demographic information associated with the user device (see abstract, fig.2, elements 100-104, 220-225, paragraphs [0046-0047], fig.3, fig.7, element 242/241, paragraphs [0060-0062], [0079-80] and its description); and determining, based on the proximity confidence level, demographic information associated with the user device (see abstract, fig.2, elements 100-104, 220-225, fig.7, paragraphs [0006-0007], [0046-0047], [0079-80] and its description).
Regarding claim 17, Kim further discloses the demographic information comprises at least one of: age, sex, address, pre-defined interests, gathered interests, education level, occupation, religion, ethnicity, or education (see fig.12, paragraphs [0099-0103] and its description).
Regarding claim 18, Kim further discloses the proximity confidence level is associated with a received signal strength indicator (see abstract, fig.2, elements 100-104, 220-225, fig.7, paragraphs [0006-0007], [0046-0047], [0079-80] and its description).
Regarding claim 19, Kim further discloses the determining, based on the proximity between the user device and the premises device, a proximity between the user device and a media device (see abstract, fig.2, elements 100-104, 220-225, fig.3, fig.7, element 243/241 paragraphs [0046], [0060-0063], [0079] and its description).
Regarding claim 20, Kim further discloses the determining, based on the demographic information, one or more targeted campaigns(see fig.12, paragraphs [0099-0103] and its description); and sending, to the user device, the one or more targeted campaigns(see fig.12, paragraphs [0099-0103] and its description).
Regarding claim 21, Kim further discloses the determining, based on one or more user credentials associated with the user device, a user identity confidence level (see abstract, fig.2, elements 100-104, 220-225, paragraphs [0046-0047], fig.3, fig.7, element 242/241, paragraphs [0060-0062], [0079-80] and its description).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647